DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Drawings
The replacement drawing was received on 11/3/2021.  These drawing is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5-8, 11 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a processor programmed to:” “sum the antinoise signals of the secondary path and filtered input signal of the primary path” and “receive an antinoise signal from a secondary path”. The specification as originally filed does not provide sufficient support for the newly claimed limitations recited in claim 1. As illustrated in Fig. 2, element 178 is an adder that adds the antinoise (acoustic sound wave) generated from the speaker (“secondary sources”) based on a signal from the broadband adaptive filter 174 and the acoustic noise from paths 152 and 154. Element 178 cannot be controlled/programmed by the processor. In view of Fig. 2, the “antinoise signals from a secondary path” refers to the acoustic sound wave from the secondary sources. The processor does not receive the acoustic sound wave from the secondary sources as shown in Fig. 2 as recited in claim 1.
Claim 8 defines a method and recites “summing the antinoise signal of the secondary path and the filtered input signal of the primary path”. This is not supported 
Claim 14 has been amended to recite “a processor programmed to:” “apply at least one order tracking filter to the input signals” (line 10), wherein the input signals are defined as a narrowband input signal and a broadband input signal (line 8). As shown in Fig. 2, the order tracking filters (167) are not placed at the output of narrowband filter (160) and broadband filter (174). The reference signal (“R”) is applied to the tracking filter (167).
Claim 14 has been amended to recite “a processor programmed to:” “sum the antinoise signals and the input signals to generate an error signal”. The specification as originally filed does not provide sufficient support for the newly claimed limitation. As illustrated in Fig. 2, secondary sources “generate antinoise signals based on the input signals” from narrowband filter 160 and broadband filter 174. The adder 178 combines the antinoise acoustic wave with original noise from primary path (152, 154), not the claimed “input signals”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 5-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the error signal” on line 14 lacks clear antecedent basis.
	Regarding claim 8, “the antinoise signal of the second path” lacks clear antecedent basis.

In view of 112 rejections above, the claims are rejected under broadest and reasonable interpretation in the following prior art rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurm (US 20100014685 A1).
Regarding claim 8, Wurm discloses a method for engine order cancelation for a vehicle audio system, comprising:
receiving an input signal (X[n]) indicative of an acceleration or vibration of a vehicle engine ([0132], [0003], [0082], [0125]), 

generating an error signal (output of microphone 33) by summing the antinoise signal of the secondary path (from 210 through path 212) based on filtered input signal of the primary path (by 22) and the noise (through path 10), and
applying at least one order tracking filter (15) to the error signal (output of microphone 33) to provide engine order cancelation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant does not traverse the examiner’s assertion of official notice as stated in final rejection mailed 11/17/2021, the common knowledge or well-known in the art statement is taken to be admitted prior art.
Claims 1, 5-7, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wurm.
	Regarding claim 11, Wurm fails to show the adaptive filter as a broadband adaptive filter. Wurm provides suggestion to modify the embodiment as shown in Fig. 12 which illustrates a narrowband ANC system. In the background, Wurm discusses that the noise could be from the engine and/or tire ([0003], [0045]). An alternative sensor, an accelerometer, is also suggested for a broadband noise cancellation with an adaptive filter for broadband reference signal in a different embodiment ([0081], [0091], [0098], [0126]). Since the accelerometer detects broadband noise, it inherently includes noise in both narrowband and wider band falling into the same broadband noise frequency range detected by the accelerometer. Thus, it would have been obvious to one of ordinary skill in the art to modify narrowband noise cancellation shown in Fig. 12 of Wurm in view of other embodiment for broadband noise cancellation by having both broadband adaptive filter and narrowband adaptive filter and utilizing at least one accelerometer for providing a reference signal for broadband adaptive filter and another 
	Most of limitations in claims 1 and 5 correspond to claims 8 and 11 discussed before. Wurm teaches the processor (the circuit elements, such as 15s, 22, 28, 29, 23 as shown in Fig. 12).
Regarding claim 6, Wurm shows that processor is further programmed to determine a vehicle mode based on the at least one input sensor ([0043]-[0045]).
Most of limitations in claims 14-16 are included in claims 6, 8 and 11 discussed before. Wurm teaches the processor (the circuit elements, such as 15s, 22, 28, 29, 23 as shown in Fig. 12) and two different order tracking filters (15 for X’[n]) and 15 for e[n]).
Regarding claims 7, 13 and 17, Wurm fails to show a towing mode. Wurm teaches that the vehicle could have different load states ([0043]). Wurm also teaches a general vehicle. One skilled in the art would have expected that the ANC taught in Wurm could be applied for a specific vehicle without generating any unexpected result. Examiner takes Official Notice that certain vehicle with a towing ability is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Wurm by applying ANC for a specific vehicle, such as a vehicle towing another object, in order to reduce noise for different type of noise generated by different vehicle under different driving load states.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5, 8-11 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,878,797. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of patent ‘797 are not specific than the claims of instant application. The bandpass filter applying to the pulse function reads on the claimed at least one order tracking filter. Although patent ‘797 fails to explicitly state that the error signal is generated based on the acceleration or vibration, or the summation of a primary path and the antinoise signal these are inherently features of ANC for a vehicle as stated in the preamble of patent ‘797. Although only one bandpass filter is recited in patent ‘797, it would have been obvious to have another BPF for the error signal in order to properly adapt the filter coefficient of the adaptive filter based on the bandpass filtered reference signal and the bandpass filtered error signal. Although patent ‘797 fails to recite an accelerometer, patent ‘797 recites acceleration data from at least one sensor. Therefore, it would have been obvious to one of ordinary skill in the art to use an accelerometer to generate acceleration data.
Claims 1-5, 8-11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,553,197. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 7 of patent ‘197 are not specific than the claims of instant .

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.
On p. 6, applicant stated that claims have been amended to overcome 112 (a) or 112 (b) rejection. The office disagrees. See the detail analysis above.
Applicant’s arguments with respect to claims 1 and 6 being rejection under 102 (a) (1) have been considered but are moot because the new ground of rejection.
On p. 7, applicant disagreed the inherency of the acceleration disclosed in Wurm detecting noise in both narrowband and wider band. Wurm teaches several embodiments. The first embodiment, Fig. 12, is the basis of rejection (both 102 and 103 rejections). Fig. 12 shows a narrowband ANC. Fig. 12 does not include an accelerometer. In the background, Wurm discussed different types of noise could be heard by the passenger in a vehicle, such as engine noise and/or noise caused by tires on the road surface ([0003], [0045]). An alternative sensor, an accelerometer, is also 
On p. 8, applicant argued that Wurm fails to show “receive an antinoise signals from a secondary path; sum the antinoise signals of the secondary path and filtered input signal of the primary path” as recited in claim 1. These limitations raise the issue of 112(a) as being not supported by the disclosure as originally filed. See analysis above. Furthermore, the scope of claim 1 has changed and it is rejection under 103 in view of Wurm.
On p. 9, applicant argued that the amended claim 8 includes limitations in claims 9 and 10. It is noted that newly amended claim 8 is not the same scope of claims 8-10 as filed in amendment dated 11/3/2021. Specifically, the previously filed claim 8 includes “at least one tracking filter” and the newly amended claim 8 includes “at least one filter”. Both filters are not the same as recited in the claim and also shown in the specification. Each filter has different and distinct function from each other.
On p. 9, applicant argued that the tracking filter 15 in Wurm is not applied to any “input signals”. The office disagrees. Fig. 12 clearly shows that filter 15 is applied to the reference signal X’[n], similar to filter 167 as shown in Fig. 2 of applicant’s drawing. Applicant appears to argue that the tracking filter is supposed to receive a narrowband input signal and a broadband input signal. However, Fig. 2 of applicant’s drawing clearly 
On p. 10, applicant argued that Wurm fails to show a “vehicle mode”. The office disagrees. Wurm teaches that the noise would change depending on different load states and/or other factors ([0043]). Each load state reads on the claimed vehicle mode. The change of noise reflects the state of the load at the moment when the reference signal is being detected. The processor (e.g., adaptive filter) determines the antinoise signal based on the received detected reference noise signal which corresponds to the current vehicle mode. Therefore, the processor determines the vehicle mode based on the reference signal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654